 1    Mark E. Merin (State Bar No. 043849)
      Paul H. Masuhara (State Bar No. 289805)
 2    LAW OFFICE OF MARK E. MERIN
      1010 F Street, Suite 300
 3    Sacramento, California 95814
      Telephone:     (916) 443-6911
 4    Facsimile:     (916) 447-8336
 5    E-Mail:        mark@markmerin.com
                     paul@markmerin.com
 6
           Attorneys for Plaintiff
 7         JASON B. PERKINS

 8    DALE L. ALLEN, JR., State Bar No. 145279
      dallen@aghwlaw.com
 9    KEVIN P. ALLEN, State Bar No. 252290
      kallen@aghwlaw.com
10    PATRICK MORIARTY, State Bar No. 213185
      pmoriarty@aghwlaw.com
11    ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
12    180 Montgomery Street, Suite 1200
      San Francisco, CA 94104
13    Telephone: (415) 697-2000
      Facsimile: (415) 813-2045
14
           Attorneys for Defendants
15         CITY OF MODESTO, MODESTO POLICE
           DEPARTMENT, GALEN L. CARROLL,
16         JERRY J. RAMAR, and RYAN OLSON
17                                                UNITED STATES DISTRICT COURT
18                                              EASTERN DISTRICT OF CALIFORNIA
19                                                             FRESNO DIVISION
20   JASON B. PERKINS,                                                            Case No. 1:19-cv-00126-LJO-EPG
21                     Plaintiff,                                                 STIPULATED PROTECTIVE ORDER RE:
                                                                                  IA INVESTIGATIONS
22   vs.
23   CITY OF MODESTO, et al.,                                                     (ECF No. 32)

24                     Defendants.
25             Pursuant to Fed. R. Civ. P. 26(c) and E.D. Cal. L.R. 141.1(c), the parties, Plaintiff Jason B.

26   Perkins (“Plaintiff”) and Defendants City of Modesto, Modesto Police Department, Galen L. Carroll,

27   Jerry J. Ramar, and Ryan Olson (collectively, “Defendants”), submit the following stipulated protective

28   order (“SPO”) for the Court’s approval. If approved by the Court, the information identified herein shall
                                                                              1
30
                                            STIPULATED PROTECTIVE ORDER RE: IA INVESTIGATIONS
31                  Perkins v. City of Modesto, United States District Court, Eastern District of California, Case No. 1:19-cv-00126-LJO-EPG
 1   be subject to presumptive protection under Fed. R. Civ. P. 26(c), subject to challenge provisions

 2   described herein.

 3   1.     INFORMATION COVERED

 4          Fed. R. Civ. P. 26(c) authorizes that a “court may, for good cause, issue an order to protect a party

 5   or person from annoyance, embarrassment, oppression, or undue burden or expense…”

 6          Covered Information:

 7          Pursuant to E.D. Cal. L.R. 141.1(c)(1), a description of the information eligible for protection

 8   under this SPO is limited to the following:

 9          (A)      Modesto Police Department IA13-019, including citizen complaint, investigation,

10                   investigation documents, findings, and/or recommendations [Bates Nos. 2606-2874];

11          (B)      Modesto Police Department IA13-025, including citizen complaint, investigation,

12                   investigation documents, findings, and/or recommendations [Bates Nos. 2875-3220];

13          (C)      Modesto Police Department IA13-031, including citizen complaint, investigation,

14                   investigation documents, findings, and/or recommendations [Bates Nos. 3221-3371];

15          (D)      Modesto Police Department IA14-030, including citizen complaint, investigation,

16                   investigation documents, findings, and/or recommendations [Bates Nos. 3372-3466];

17          (E)      Modesto Police Department IA14-045, including citizen complaint, investigation,

18                   investigation documents, findings, and/or recommendations [Bates Nos. 3467-3684];

19          (F)      Modesto Police Department IA14-052, including citizen complaint, investigation,
20                   investigation documents, findings, and/or recommendations [Bates Nos. 3685-3766];

21          (G)      Modesto Police Department IA15-001, including citizen complaint, investigation,

22                   investigation documents, findings, and/or recommendations [Bates Nos. 3767-3949];

23          (H)      Modesto Police Department IA15-031, including citizen complaint, investigation,

24                   investigation documents, findings, and/or recommendations [Bates Nos. 3950-4051];

25          (I)      Modesto Police Department IA15-036, including citizen complaint, investigation,

26                   investigation documents, findings, and/or recommendations [Bates Nos. 4052-4065];
27          (J)      Modesto Police Department IA15-044, including citizen complaint, investigation,

28                   investigation documents, findings, and/or recommendations [Bates Nos. 4066-4112];
                                                          2
30
                                          STIPULATED PROTECTIVE ORDER RE: IA INVESTIGATIONS
31                Perkins v. City of Modesto, United States District Court, Eastern District of California, Case No. 1:19-cv-00126-LJO-EPG
 1   (K)      Modesto Police Department IA16-028, including citizen complaint, investigation,

 2            investigation documents, findings, and/or recommendations [Bates Nos. 4113-4236];

 3   (L)      Modesto Police Department IA16-036, including citizen complaint, investigation,

 4            investigation documents, findings, and/or recommendations [Bates Nos. 4237-4275];

 5   (M)      Modesto Police Department IA16-043, including citizen complaint, investigation,

 6            investigation documents, findings, and/or recommendations [Bates Nos. 4276-4379];

 7   (N)      Modesto Police Department IA17-002, including citizen complaint, investigation,

 8            investigation documents, findings, and/or recommendations [Bates Nos. 4380-5026];

 9   (O)      Modesto Police Department IA17-003, including citizen complaint, investigation,

10            investigation documents, findings, and/or recommendations [Bates Nos. 5027-5529];

11   (P)      Modesto Police Department IA17-019, including citizen complaint, investigation,

12            investigation documents, findings, and/or recommendations [Bates Nos. 5530-5607];

13   (Q)      Modesto Police Department IA17-037, including citizen complaint, investigation,

14            investigation documents, findings, and/or recommendations [Bates Nos. 5608-5722];

15   (R)      Modesto Police Department IA17-039, including citizen complaint, investigation,

16            investigation documents, findings, and/or recommendations [Bates Nos. 5723-5723.11];

17   (S)      Modesto Police Department IA17-054, including citizen complaint, investigation,

18            investigation documents, findings, and/or recommendations [Bates Nos. 5724-5809];

19   (T)      Modesto Police Department IA18-003, including citizen complaint, investigation,
20            investigation documents, findings, and/or recommendations [Bates Nos. 5810-5989];

21   (U)      Modesto Police Department IA18-028, including citizen complaint, investigation,

22            investigation documents, findings, and/or recommendations [Bates Nos. 5990-5999];

23   (V)      Modesto Police Department IA19-005, including citizen complaint, investigation,

24            investigation documents, findings, and/or recommendations [Bates Nos. 6000-6197];

25   (W)      Modesto Police Department IA19-020, including citizen complaint, investigation,

26            investigation documents, findings, and/or recommendations [Bates Nos. 6198-6198.34];
27   (X)      Modesto Police Department IA19-022, including citizen complaint, investigation,

28            investigation documents, findings, and/or recommendations [Bates Nos. 6199-6250]; and
                                                   3
30
                                   STIPULATED PROTECTIVE ORDER RE: IA INVESTIGATIONS
31         Perkins v. City of Modesto, United States District Court, Eastern District of California, Case No. 1:19-cv-00126-LJO-EPG
 1          (Y)      Modesto Police Department IA19-024, including citizen complaint, investigation,

 2                   investigation documents, findings, and/or recommendations [Bates Nos. 6251-6346].

 3          Particularized Need for Protection:

 4          Pursuant to E.D. Cal. L.R. 141.1(c)(2), Defendants submit that there exists a particularized need

 5   for protection as to the information covered by this SPO. In good faith, Defendants assure Plaintiff and

 6   the Court that the materials designated to be covered by this SPO are limited solely to specific material

 7   that they believe would qualify for protection under Fed. R. Civ. P. 26(c), if Defendants had

 8   appropriately and timely sought a protective order under Fed. R. Civ. P. 26(c),1 and does not include

 9   information which has been subject to protection on a blanket or indiscriminate basis. Plaintiff has not

10   been permitted to view the documents covered by this SPO, prior to its requested entry by the Court.

11          Showing of Need for a Protective Order:

12          Pursuant to E.D. Cal. L.R. 141.1(c)(3), the need for protection pursuant to this SPO is for the

13   convenience of the parties and the Court. The parties wish to avoid litigation and expenditure of

14   resources concerning a Fed. R. Civ. P. 26(c) protective order, where Plaintiff has not yet been provided

15   with the opportunity to view the documents covered by this SPO. The entry of this SPO would prevent

16   the parties and Court from being required to conduct a document-by-document analysis pursuant to Fed.

17   R. Civ. P. 26(c), in favor of a procedure whereby presumptive protection is afforded, production may be

18   made with that protection in place, and, if necessary, discrete and narrowed challenges may be made.

19   2.     SCOPE
20          The protections conferred by this SPO cover the information defined above as well as any

21   information copied from the materials. However, the protections conferred by this SPO do not cover: (A)

22   any information that is in the public domain at the time of disclosure or which subsequently becomes part

23   of the public domain after its disclosure, including becoming part of the public record through trial or

24   otherwise; and (B) any information known prior to the disclosure or obtained after the disclosure from a

25   source who obtained the information lawfully and under no obligation of confidentiality.

26
27   1
       By agreeing to enter into a SPO, Plaintiff does not waive, forfeit, or abandon his contention that
28   Defendants failed timely and appropriately to move for a protective order under Fed. R. Civ. P. 26(c). If
     the instant SPO is subject to challenge, a party is permitted to raise these arguments.
                                                            4
30
                                          STIPULATED PROTECTIVE ORDER RE: IA INVESTIGATIONS
31                Perkins v. City of Modesto, United States District Court, Eastern District of California, Case No. 1:19-cv-00126-LJO-EPG
 1   3.     ACCESS AND USE

 2          Information covered by this SPO may be disclosed only to the parties and the parties’ counsel and

 3   their personnel, experts, or professional vendors (e.g., professional jury, trial consultants, mock jurors,

 4   etc.). Information covered by this SPO must be stored and maintained at a location and in a secure

 5   manner that ensures that access is limited to the persons to whom access and use is permitted.

 6          Nothing in this SPO shall limit or prevent a party from introducing or questioning a party

 7   concerning the information covered by this SPO during the course of discovery or taking of testimony,

 8   including depositions. If necessary, Defendants may seek to designate specific portions of testimony

 9   subject to Fed. R. Civ. P. 26(c) protection.

10   4.     CHALLENGES

11          Any party or non-party to this action may challenge the appropriateness of the SPO at any time,

12   including after the action has been disposed or terminated. The party or non-party challenging the SPO

13   does not waive its right to challenge by electing not to mount a challenge promptly after the entry of this

14   SPO or after the documents covered by this SPO are produced. This Court retains jurisdiction of this

15   SPO. Further, if it is discovered that the materials which Defendants assured Plaintiff were subject to

16   Fed. R. Civ. P. 26(c) protection are not, in fact, subject to such protection, Defendants may be subject to

17   expenses or sanctions pursuant to Fed. R. Civ. P. 37(c).

18          Challenge Procedure: Any party challenging this SPO shall initiate the dispute resolution process

19   by providing written notice of each document or piece of information it is challenging and describing the
20   basis for each challenge. The parties shall attempt to resolve each challenge in good faith and must begin

21   the process by conferring within 14 days of the date of service of notice. In conferring, the challenging

22   party must: (1) explain the basis for its belief that the confidentiality designation was not proper; and (2)

23   give Defendants an opportunity to review the challenged material(s), a period of which shall not exceed

24   seven calendar days, and respond. In response, Defendant shall either: (A) rescind the protection

25   conferred by this SPO by filing a notice with the Court, if Defendants believe that the challenge is

26   meritorious or do not wish to object to the challenge; or (B) explain the basis for the appropriateness of
27   Fed. R. Civ. P. 26(c) protection. If the parties cannot resolve a challenge without Court intervention, the

28   Defendants shall comply with the terms of E.D. Cal. L.R. 251 associated with seeking Fed. R. Civ. P.
                                                        5
30
                                         STIPULATED PROTECTIVE ORDER RE: IA INVESTIGATIONS
31               Perkins v. City of Modesto, United States District Court, Eastern District of California, Case No. 1:19-cv-00126-LJO-EPG
 1   26(c) protection.

 2          At all times, the burden of demonstrating Fed. R. Civ. P. 26(c) protection shall remain on

 3   Defendants. If Defendants are unwilling to participate in the challenge procedure outlined above in a

 4   timely manner, nothing precludes the challenging party from affirmatively moving to challenge the entry

 5   of this SPO (e.g., the filing a motion to compel, motion to intervene, etc.).

 6   5.     SEALING ORDERS

 7          Information covered by this order does not automatically entitle parties to file such information or

 8   documents with the Court under seal. Any request to seal documents in this district is governed by E.D.

 9   Cal. L.R. 141, which provides that documents may only be sealed by a written order of the Court and

10   after a specific request to seal has been made and the applicable showing demonstrated.

11          IT IS SO STIPULATED.

12    Dated: September 9, 2019                                    Respectfully Submitted,
                                                                  LAW OFFICE OF MARK E. MERIN
13
                                                                        /s/ Mark E. Merin
14

15                                                                By: __________________________________
                                                                      Mark E. Merin
16
                                                                           Attorney for Plaintiff
17                                                                         JASON B. PERKINS

18

19
20    Dated: September 9, 2019                                    Respectfully Submitted,
                                                                  ALLEN, GLAESSNER, HAZELWOOD & WERTH,
21                                                                LLP

22                                                                    /s/ Patrick Moriarty
                                                                      (as authorized on September 9, 2019)
23                                                                By: __________________________________
                                                                      Patrick Moriarty
24
                                                                           Attorney for Defendants
25                                                                         CITY OF MODESTO, MODESTO POLICE
26                                                                         DEPARTMENT, GALEN L. CARROLL,
                                                                           JERRY J. RAMAR, and RYAN OLSON
27

28
                                                                           6
30
                                         STIPULATED PROTECTIVE ORDER RE: IA INVESTIGATIONS
31               Perkins v. City of Modesto, United States District Court, Eastern District of California, Case No. 1:19-cv-00126-LJO-EPG
 1

 2                                                                   ORDER

 3        The parties’ Stipulated Protective Order (ECF No. 32) is APPROVED.

 4
     IT IS SO ORDERED.
 5

 6     Dated:     September 10, 2019                                             /s/
                                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                                          7
30
                                        STIPULATED PROTECTIVE ORDER RE: IA INVESTIGATIONS
31              Perkins v. City of Modesto, United States District Court, Eastern District of California, Case No. 1:19-cv-00126-LJO-EPG
